DETAILED ACTION
Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Massey on 3/22/21.
In the claims please change to read:
Claim 1, Line 20, please change “a status of the aircraft when the messages” to -- a status of the aircraft different than the flight information when the messages --.
Claim 13, Line 25, please change “the second message.” to -- the second message,[[.]] the notification comprising times that the messages were sent and a status of the aircraft different than the flight information when the messages were sent. --.
the notification comprising times that the messages were sent and a status of the aircraft different than the flight information when the messages were sent. --.

Allowable Subject Matter
Claims 1, 3-13 and 15-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Bailey et al. (Bailey; US 8,630,790) discloses a method (Abstract), comprising: retrieving a first message comprising flight information that is input into a flight information system associated with a flight (46 of Fig 2B determines multiple messages; Col 8 Lines 52-66 decision option engine 56 determines if multiple new flight messages are returned in response to a query); receiving a second message comprising flight information that is input into the flight information system associated with the flight based on the first message (46 of Fig 2B, both messages relate to a particular flight (see Col 9 Lines 35-40 regarding aircraft AA1), so the second message is based on the first message information); verifying that the flight information that is sent in the first message matches the flight information that is received in the second message (50 of Fig 2B; Col 9 Lines 22-34 are messages the same); and providing a notification in response to verifying that the flight information that is sent in the first message does not match the flight information that is received in the second message and that times are not comparable (Col 5 Lines 45-51; 20 of Fig 1 the newly imported data and the pre-existing old data comprising elements of flight trajectories are then amalgamated (operation 18 in FIG. 1) to form an updated current and/or intended flight trajectory…then a signal is sent or a flag is set to indicate whether the resulting global flight information object is new or updated (operation 20)).
Maji et al. (Maji; US 9,530,323) teaches an aircraft system for an own-ship aircraft including an ADS-B unit configured to receive ADS-B messages with flight information from other aircraft over a plurality of time periods, the other aircraft including a first aircraft.  Maji teaches providing a notification in response to verifying that the flight information that is sent in the first message does not match the flight information that is received in the second message (Col 1 Lines 45-63 comparing flight information from second messages with flight information from first messages to identify missing flight information in the second time period, the missing flight information being associated with at least a first aircraft of the other aircraft; and generating an annunciation based on the missing flight information for the first aircraft).
Wang et al. (Wang; US 2017/039858) teaches a method for detecting noncompliance with aviation regulations and operating procedures. The method analyzes communication associated with a host aircraft to identify key information, stores the identified key information in a data storage device, and determines whether a particular aviation regulation or operating procedure applies to the host aircraft.  Wang teaches retrieving a first message ([0037] for example, air traffic controller (ATCO) communicates a request for the pilot to fly heading 100.degree) sent to a flight information system (Fig 1) associated with a flight the first message, comprising flight information associated with at least one flight setting for an aircraft (requested heading for aircraft to fly), receiving a second message ([0037] the pilot setting a heading of 110.degree) from the flight information system comprising flight information that is input into the flight information system based on the flight information in the first message (pilot’s setting is in response to ATCO request), the flight information queried from the flight information processor device 20 executes computer readable instructions to confirm; the confirmation process is a request by the system to determine compliance) for the flight information; verifying that the flight information that is sent in the first message matches the flight information that is received in the second message to confirm that the flight information sent in the first message is correctly entered into the flight information system ([0037] system 10 can output a discrepancy alert if the pilot doesn’t enter the heading requested by ATCO; [0038]).
While Bailey, Maji and Wang disclose systems for verifying flight information, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of querying a flight information system for flight information associated with a flight setting for the aircraft subsequent to the flight information that is sent in a first message being input into the flight information system for the aircraft; wherein the flight information that is sent in the first message matches the flight information that is received in the second message in response to determining that a percentage of the first and second messages that match satisfies a threshold; and providing a notification in response to verifying that the flight information that is sent in the first message does not match the flight information that is received in the second message, the notification comprising times that the messages were sent and a status of the aircraft different than the flight information when the messages were sent, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685